Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Examiner
The examiner assigned to your application at the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to examiner Thomas Han.

Election/Restrictions
Applicant’s election of species: the gene ALPP (claim 18), the gene EGFR (claim 20), mRNA expression (claim 15), EGFR pathway (claim 17), a gene amplification (claim 19), an EGFR inhibitor (claim 24), and cetuximab (claim 29) in the reply filed on 5/17/2021 is acknowledged. Because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 21 and 25-28 are withdrawn from consideration as being directed to non-elected species. Claims 12-20, 22-24, and 29 are examined. 
Although the applicant elected mRNA expression, the examiner rejoins it with protein expression because upon further consideration there is no search burden to examine these species together.  The election of species set forth on 5/17/2021 requiring mRNA expression is WITHDRAWN.  

Specification
The disclosure is objected to because of the following informalities: The Figure 1 is objected to as failing to comply with 37 CFR 1.84(a)(2).  The description of the figure refers to colors, but the figure is in black and white. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-20, 22-24, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
When the claims are analyzed in light of the specification, the rejected claims 

Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

	In the case of the instant claims, the test compound is identified only by its functions that must be functionally capable of reducing SOX2 and/or a gene under transcriptional control of SOX2 in a cancer cell. In the specification, the scope of the compound is extremely broad, encompassing any molecules that have the function (see page 13, lines 2-4). The specification recites  “said test compounds include, but are not limited to, small molecule compounds, nucleic acids, siRNAs, miRNAs, shRNAs, proteins, peptides, antibodies, antibody fragments, aptamers, carbohydrates, and lipids.” The scope is broad because the expression of SOX2 is regulated by both intrinsic factors and extrinsic signaling pathways, including molecules that act anywhere upstream/downstream of SOX2 to downregulate; or upstream/ downstream of any of the molecules under control of SOX2. SOX2 expression is promoted by transcriptional factors such as activating protein 2 (AP-2), prospero homeobox protein 1 (Prox1), and Pax6. E2f3a cooperates with the pRb family member p107 to repress Sox2 expression, whereas E2f3b activates Sox2 expression by recruiting RNA polymerase II to its promoter (Zhang and Cui, Word J Stem Cells, 2014 6:305-311). Cyclin-dependent kinase inhibitor p21 has also been found to directly bind to a Sox2 enhancer and Id.  Oct4, Nanog, signal transducer, and activator of transcription 3 (Stat3) are identified to be involved in the formation of the autoregulatory complex in mESCs, which activate Sox2 and other pluripotent genes. Id. 
The Jak–Stat3 pathway activates Klf4, whereas the PI3K–Akt pathway stimulates the transcription of Tbx3 (Niwa et al., Nature, 2009, 460:118-122). The MAPK pathway antagonizes the nuclear localization of Tbx3.  Klf4 and Tbx3 mainly activate Sox2 and Nanog activate, respectively, and maintain the expression of Oct4. Id.  Transcription of all these transcription factors is positively regulated by Oct4, Sox2, and Nanog, which may confer robustness and stable expression in the absence of all signals. Id.  Within this broad genus molecules, the specification discloses no species that are test molecules that have been shown to downregulate SOX2 expressions or the expression of any gene under transcriptional control of SOX2. There are no structures, figures, diagrams, and formulas that fully set forth the claimed compounds. There is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. Chou et al. teach down-regulation of Sox2 in cancer cells was achieved by viral transduction with a lentiviral vector expressing small hairpin RNA (shRNA) targeting Sox2 (Oral Oncology, 2015, 51:31-39). The prior arts provide limited examples (See Hoque and Li). However, these are not the representatives of everything possible because specific structures have this function, but there is no showing that these structures predict other structures, particularly nucleic acid, siRNA, antibody, aptamer, proteins, and other small molecules. Therefore, they are not the representatives of the genus. Thus, having considered all of these elements, it is concluded that the applicant was not in possession of the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-20, 22-24 and 29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li (Li et al; WO 2016/196935, published on December 08, 2016). 
With regard to claims 12-14, Li teaches a synergistic effect in inhibiting cancer cells with a combination of at least one cancer stemness inhibitor (e.g., BBI608)test compound) and at least one immunotherapeutic agent (e.g., anti-PD-1 antibody) (paras 15 and 110). Li defined combination treatment comprising administering the first inhibitor and the second inhibitor concurrently, separately, or sequentially to a subject (para 61). Li teaches treatment of tumor cells by simultaneously administering BB1608 cancer stemness inhibitor of signaling pathway and anti-PD-1 antibody checkpoint 

With regard to claim 16, Li teaches inducing cell cycle arrest by inhibiting pSTAT3 expression in the CT26 tumor cells treated with a combination of BBI608 and anti-PD-1 antibody (paras 9 and 144). 
With regard to claim 18, the claim further limits the gene under transcriptional control of SOX2, and the applicant has elected ALPP, however the claim does not require that the gene under transcriptional control of SOX2 be downregulated because the entire body of the claim requires that only the SOX2 or gene under transcriptional control of SOX2 be downregulated. Therefore the teaching of SOX2 downregulated anticipates this claim as well because the claim requires any of these genes be downregulated. Insofar as the applicant may amend the claim to require that one of these genes be downregulated, this is noted that this reference teaches that Nanog is downregulated (see para 19). 
With regard to claims 17, 19-20, 22-24, and 29, Li teaches combination treatment of at least one first compound chosen from cancer stemness inhibitors and at least one-second compound selected from immunotherapeutic agents, wherein one of stemness inhibitor is cetuximab, an inhibitor of EGFR pathway, which binds to EGFR (paras 70 and 132), wherein cancers, as used herein, including melanoma and lung cancer (paras 44-47,135, and 165). Li teaches the expression or the expressed proteins can be used as biomarkers of the corresponding cancer stemness genes, including but not limited to STAT3, SOX2, NANOG, and EGFR (paras 9, 50, and 70).

Accordingly, Li anticipates instant claims. 	
Claims 12-15, 17-20, 22, 24 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoque (Hoque et al; US 2019/0091202 A1). 
With regard to claims 12-14, Hoque teaches dual inhibitors of signaling pathways significantly repressed expression of SOX2 and other stem cell-related factors (OCT4 and NANOG) in cancer cells having an over-activated signaling pathways compared with a control cell treated with either inhibitor alone (paras 42, 51, and 66-69). Hoque teaches BFTC 509 cancer cells being treated have over-activated signaling pathways, and the pathway is YAP1 and COX signaling. The test compound is the inhibitor of YAP1, namely verteporfin. The inhibitor of the activated COX pathway is the celecoxib (Fig. 6; paras 47, 49, and 66). Referring to Fig. 7G, Hoque teaches cancer cells with acquired resistance to EGFR inhibitor exhibited over-activated pI3K/AKT signaling pathways. Hoque teaches the resistant cancer cells to become sensitive to EGFR inhibitors combined with YAP1 inhibitor or COX inhibitors (para 69). Referring to Fig. 8 diagram, Hoque teaches YAP1 signaling pathways are required to accelerate SOX2 signaling via a negative feedback mechanism of SOX2 (para 51). Neither of the wherein clauses in claims 13 and 14 requires any further action. Claim 14 refers to the ratios of the cells but does not require actually measuring the ratios of the cells. It would be expected to be an inherent feather that would be met because Hoque teaches the 
With regard to claim 15, Hoque teaches expression is determined by corresponding mRNA or protein sequence(s) (para 25). Hoque further teaches the expression level of SOX2 in cancer cells treated with dual inhibitors of signaling pathways was measured by western blotting and flow cytometry (para 47). 
With regard to claim 18, the applicant has elected ALPP from the list of the genes governed by SOX2, however, for the reasons set for aforementioned, the teaching of SOX2 downregulated anticipates this claim as well. Hoque teaches that SOX2, OCT4, and NANOG are downregulated when treated with dual inhibitors verteporfin(VP)/celecoxib (para 47; Fig. 6A).
With regard to claim 17, 19, 20, and 24, Hoque teaches “the YAP1-SOX2 axis is regulated by the EGFR pathway via PI3K/AKT signaling but is enhanced via PI3K/AKT signaling re-activated by oncogenic bypass when acquired resistance to EGFR inhibitor.” (Fig. 8; para 51). Hoque further teaches the resistant tumor to EGFR inhibitor again become sensitive to EGFR inhibitor in combination with YAP1 inhibitor (para 69). 
With regard to claim 22, Hoque discloses a method of treating cancers, including bladder cancer and urothelial carcinoma, by combining signaling pathways inhibitors, such as COX inhibitor/YAP 1 inhibitor (paras 8-9). 
With regard to claim 29, Hoque discloses the synergistic effect of combined inhibitors of EGFR and COX in repressing cancer cell expansion via SOX2 than the EGFR inhibitor alone, wherein EGFR inhibitors comprise cetuximab (paras 23 and 68). 
	Accordingly, Hoque et al. anticipates instant claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 12-20, 22-24, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-15, and 17 of copending application (Application no. 16/765,419). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the conflicting application anticipate the instant claims. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The subject matters claimed in the instant application are fully disclosed in the cited copending application. 
Regarding instant claim 12-14, the copending application teaches a cancer or 
tumor cells having over-activated signaling pathway by developing resistance to an inhibitor of a receptor tyrosine kinase (RTK), the EGFR pathway (EGFRi), or an inhibitor of the MAPK pathway (MAPKi) via a SOX2 signaling pathway (see cited claims 1-2, 6, and 8). Claims 10-12 of the copending application, which depends on claim 1, teaches a method of inhibiting the expression of SOX2 by treating cancer cells with simultaneous combination treatment with two inhibitors of signaling pathways, wherein the first 
Regarding instant claim 15, the cited claims recite dual inhibition of COX and YAP1 significantly repressed SOX2 protein expression compared with either inhibition alone (para 42; Fig. 3). 
Regarding claim 16, the cited claims do not explicitly recite the cancer cells undergoing cell cycle arrest with the test compound and the inhibitor of the signaling pathway. However, a person of ordinary skill in the art would have recognized the inherent disclosure of the cancer cells undergoing cell cycle arrest because, as evidenced by the specification of the copending application (16/765,419), the copending application recites that cell cycle arrest is detected in the cell treated with an inhibitor of said signaling pathway and said test compound (see page 24, lines 1-5).
With regard to claims 17, 19-20, 22-24, and 29, the cited claims teach combination treatment with two chemical substances, wherein said chemical substance comprises an inhibitor of the EGFR pathway (EGFRi), wherein EGFRi comprises cetuximab, an inhibitor of the EGFR pathway binding to EGFR, wherein cancers as used herein include melanoma and non-small cell lung cancer, and wherein the gene 

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K HAN whose telephone number is (571)272-0120. The examiner can normally be reached Mon-Fri from 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS KIYEONG HAN/Examiner, Art Unit 1635           

/JULIET C SWITZER/Primary Examiner, Art Unit 1634